J-S50031-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.B., JR.,             IN THE SUPERIOR COURT OF
A MINOR                                          PENNSYLVANIA




APPEAL OF: D.S., MOTHER

                                                No. 174 MDA 2016


                Appeal from the Decree November 30, 2015
         In the Court of Common Pleas of Northumberland County
               Orphans' Court at No(s): Adoptee 27 of 2015

IN THE INTEREST OF: J.B., A MINOR          IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: D.S., MOTHER

                                                No. 175 MDA 2016


                Appeal from the Decree November 30, 2015
         In the Court of Common Pleas of Northumberland County
                   Orphans' Court at No(s): 28 of 2015

IN THE INTEREST OF: G.B., A MINOR          IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA




APPEAL OF: D.S., MOTHER

                                                No. 176 MDA 2016


                Appeal from the Decree November 30, 2015
         In the Court of Common Pleas of Northumberland County
J-S50031-16


                  Orphans' Court at No(s): Adoptee 29 of 2015


IN THE INTEREST OF: A.B., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF D.S., MOTHER

                                                       No. 177 MDA 2016


                   Appeal from the Decree November 30, 2015
            In the Court of Common Pleas of Northumberland County
                  Orphans' Court at No(s): Adoptee 30 of 2015

IN THE INTEREST OF: A.B., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: D.S., MOTHER

                                                       No. 178 MDA 2016


                   Appeal from the Decree November 30, 2015
            In the Court of Common Pleas of Northumberland County
                      Orphans' Court at No(s): 31 of 2015


BEFORE: MUNDY, J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                FILED JULY 08, 2016

        Appellant, D.S. (Mother), appeals from the November 30, 2015

decrees involuntarily terminating her parental rights to her minor children,
____________________________________________


*
    Former Justice specially assigned to the Superior Court.



                                           -2-
J-S50031-16


A.B.1, a female born in May 2002; J.B., a female born in July 2003; R.B.,

Jr., a male born in July 2006; A.B.2, a female born in September 2008; and

G.B., a female born in December 2009 (collectively, the Children). 1          After

careful review, we affirm.

        We summarize the relevant factual and procedural history of this

matter as follows.      The Children were removed from Mother’s care in July

2014, due to concerns with respect to Mother’s housing. N.T., 9/10/15, at

35-42. Mother’s home was cluttered, dirty, and potentially dangerous due to

exposed wiring.       Id. at 35-40.      Mother also continued to associate with

inappropriate people.       Id. at 40-41.      For example, Mother was allowing a

known sex offender to visit the home.              Id. at 41.   The Children were

adjudicated dependent on July 17, 2014. CYS’s Exhibit 1 at 2.

        On July 28, 2015, Children and Youth Services (CYS) filed petitions to

involuntarily terminate Mother’s parental rights to the Children.                 A

termination hearing was held on September 10, 2015, and November 30,

2015, during which the orphans’ court heard the testimony of CYS

caseworker, Walter Yadlosky; CYS caseworker, Jennifer Edwards; A.B.1’s

emotional support teacher, Nicole Hicks; CYS caseworker, Cathryn Baker;

and psychologist, Robert J. Meacham, M.S. On November 30, 2015, at the

conclusion of the hearing, the orphans’ court entered decrees involuntarily

____________________________________________


1
    The Children’s father, R.B., Sr., relinquished his parental rights voluntarily.



                                           -3-
J-S50031-16


terminating Mother’s parental rights to the Children.           Mother timely filed

notices of appeal on December 30, 2015.2 On February 22, 2016, this Court

consolidated Mother’s appeals sua sponte. See generally Pa.R.A.P. 513.

       On appeal, Mother raises the following issue for our review.

              Did Appellee [CYS] meet its burden in proving by
              clear and convincing evidence that the termination of
              Appellant Mother’s parental rights would not cause
              irreparable harm to the [C]hildren pursuant to
              subsections (a)(5), (a)(8) and (b) of 23 Pa.C.S.A.
              §[]2511?”

Mother’s Brief at 2.

       We consider Mother’s claim mindful of our well-settled standard of

review.

              The standard of review in termination of parental
              rights cases requires appellate courts to accept the
              findings of fact and credibility determinations of the
              trial court if they are supported by the record. If the
              factual findings are supported, appellate courts
              review to determine if the trial court made an error
              of law or abused its discretion. A decision may be
              reversed for an abuse of discretion only upon
              demonstration       of   manifest      unreasonableness,
              partiality, prejudice, bias, or ill-will. The trial court’s
              decision, however, should not be reversed merely
              because the record would support a different result.
____________________________________________


2
  We note that Mother violated Pa.R.A.P. 1925(a)(2)(i) by failing to file
concise statements of errors complained of on appeal at the same time as
her notices of appeal. Mother later filed concise statements on January 8,
2016. Nevertheless, as we discern no prejudice in this case, we decline to
deem Mother’s issues on appeal waived. See In re K.T.E.L., 983 A.2d 745,
748 (Pa. Super. 2009) (holding that a mother’s failure to comply strictly with
Pa.R.A.P. 1925(a)(2)(i) did not warrant waiver of her claims, as there was
no prejudice to any party).



                                           -4-
J-S50031-16


              We have previously emphasized our deference to
              trial courts that often have first-hand observations of
              the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

              Initially, the focus is on the conduct of the parent.
              The party seeking termination must prove by clear
              and convincing evidence that the parent’s conduct
              satisfies the statutory grounds for termination
              delineated in Section 2511(a). Only if the court
              determines that the parent’s conduct warrants
              termination of his or her parental rights does the
              court engage in the second part of the analysis
              pursuant to Section 2511(b): determination of the
              needs and welfare of the child under the standard of
              best interests of the child. One major aspect of the
              needs and welfare analysis concerns the nature and
              status of the emotional bond between parent and
              child, with close attention paid to the effect on the
              child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In the instant matter, the orphans’ court terminated Mother’s parental

rights pursuant to Sections 2511(a)(1), (2), (5), (8), and (b), which provide

as follows.

              § 2511. Grounds for involuntary termination

              (a) General rule.--The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:


                                       -5-
J-S50031-16


              (1) The parent by conduct continuing for a
              period of at least six months immediately
              preceding the filing of the petition either has
              evidenced a settled purpose of relinquishing
              parental claim to a child or has refused or
              failed to perform parental duties.

              (2) The repeated and continued incapacity,
              abuse, neglect or refusal of the parent has
              caused the child to be without essential
              parental care, control or subsistence necessary
              for his physical or mental well-being and the
              conditions and causes of the incapacity, abuse,
              neglect or refusal cannot or will not be
              remedied by the parent.

                                     …

              (5) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency for a period of at
              least six months, the conditions which led to
              the removal or placement of the child continue
              to exist, the parent cannot or will not remedy
              those conditions within a reasonable period of
              time, the services or assistance reasonably
              available to the parent are not likely to remedy
              the conditions which led to the removal or
              placement of the child within a reasonable
              period of time and termination of the parental
              rights would best serve the needs and welfare
              of the child.

                                     …

              (8) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.


                                -6-
J-S50031-16


                                               …

              (b)     Other    considerations.--The       court     in
              terminating the rights of a parent shall give primary
              consideration to the developmental, physical and
              emotional needs and welfare of the child. The rights
              of a parent shall not be terminated solely on the
              basis of environmental factors such as inadequate
              housing, furnishings, income, clothing and medical
              care if found to be beyond the control of the parent.
              With respect to any petition filed pursuant to
              subsection (a)(1), (6) or (8), the court shall not
              consider any efforts by the parent to remedy the
              conditions described therein which are first initiated
              subsequent to the giving of notice of the filing of the
              petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).

       Here, Mother argues that CYS failed to prove by clear and convincing

evidence that terminating her parental rights would best serve the needs

and welfare of the Children. While Mother references Sections 2511(a)(5),

(a)(8), and (b) in her statement of questions involved, Mother makes no

further mention of Section 2511(a) in the summary of argument and

argument sections of her brief. Instead, Mother focuses her argument solely

on Section 2511(b). Thus, we conclude that Mother has waived any claim

with respect to Section 2511(a), and we proceed to analyze the termination

of Mother’s parental rights pursuant to Section 2511(b) only. 3          See In re

____________________________________________


3
  We observe that Sections 2511(a)(5), (a)(8), and (b), each require a court
considering a termination petition to assess the needs and welfare of the
relevant child or children. However, the needs and welfare analysis required
by Sections 2511(a)(5) and (a)(8) is distinct from the needs and welfare
(Footnote Continued Next Page)


                                           -7-
J-S50031-16


W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364

(Pa. 2011), quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010)

(stating, “where an appellate brief fails to provide any discussion of a claim

with citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived[]”).

             Section 2511(b) focuses on whether termination of
             parental rights would best serve the developmental,
             physical, and emotional needs and welfare of the
             child. As this Court has explained, Section 2511(b)
             does not explicitly require a bonding analysis and the
             term ‘bond’ is not defined in the Adoption Act. Case
             law, however, provides that analysis of the emotional
             bond, if any, between parent and child is a factor to
             be considered as part of our analysis.        While a
             parent’s emotional bond with his or her child is a
             major aspect of the subsection 2511(b) best-interest
             analysis, it is nonetheless only one of many factors
             to be considered by the court when determining
             what is in the best interest of the child.

                       [I]n addition to a bond examination, the trial
                       court can equally emphasize the safety needs
                       of the child, and should also consider the
                       intangibles, such as the love, comfort, security,
                       and stability the child might have with the
                       _______________________
(Footnote Continued)

analysis required by Section 2511(b), and must be addressed separately.
See In re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (stating,
“while both Section 2511(a)(8) and Section 2511(b) direct us to evaluate
the ‘needs and welfare of the child,’ … they are distinct in that we must
address Section 2511(a) before reaching Section 2511(b)”); In re Matsock,
611 A.2d 737, 748 (Pa. Super. 1992) (stating, “[t]hus, in termination
proceedings based on paragraph (a)(5), such as the one here, the needs and
welfare of the child must be considered twice; once under subsection (a),
and if all five requirements of subsection (a) are met, then again under
subsection (b)”).




                                            -8-
J-S50031-16


                     foster parent. Additionally, this Court stated
                     that the trial court should consider the
                     importance of continuity of relationships and
                     whether any existing parent-child bond can be
                     severed without detrimental effects on the
                     child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (internal quotation marks

and citations omitted).

       Instantly, the orphans’ court found that terminating Mother’s parental

rights would be in the best interests of the Children. 4 N.T., 11/30/15, at 90.

The orphans’ court acknowledged that Mother and the Children are bonded.

Id.   However, the orphans’ court reasoned that Mother’s bond with the

Children is “[n]ot a parental bond, but a bond of familiarity.” Id.

       Mother argues that she has maintained a strong bond with the

Children, that the Children know her as their mother, and they want to

return to her care. Mother’s Brief at 8. Mother contends that severing her

bond with the Children will necessarily sever the bond that the Children

share with each other, as the Children do not reside together in the same

____________________________________________


4
  Mother’s parental rights were terminated by the Honorable Anthony Rosini.
According to an opinion filed on March 8, 2016, by the Honorable Hugh A.
Jones, Judge Rosini is no longing serving as a judge on the Court of
Common Pleas, as he was appointed only to serve out the unexpired term of
former Northumberland County President Judge, the Honorable Robert B.
Sacavage. Orphans’ Court Opinion, 3/8/16, at 1. In the opinion, Judge
Jones directs our attention to Judge Rosini’s remarks at the conclusion of the
termination hearing in support of the termination decrees. Id. at 5-6.



                                           -9-
J-S50031-16


foster home, and that the loss of these bonds will have a negative impact on

the Children’s emotional well-being.     Id. at 10.   Mother also stresses that

the Children do not reside in pre-adoptive foster homes, and that

terminating her parental rights will not necessarily provide the Children with

permanent caregivers. Id. at 10-11.

      After a thorough review of the record in this matter, we conclude that

the orphans’ court did not abuse its discretion.       During the termination

hearing, psychologist, Robert J. Meacham, M.S., testified that he conducted

a permanency evaluation of Mother and the Children. N.T., 11/30/15, at 7.

During his evaluation, Mr. Meacham interviewed Mother and each of the

Children separately. Id. at 10-11. Mr. Meacham also observed two visits

between Mother and the Children. Id. 11, 41. As a result of this evaluation,

Mr. Meacham prepared a report, entitled “Psychological Evaluation for

Permanency,” which was admitted into evidence as CYS’s Exhibit 7.

      Concerning the existence of a parent-child bond, Mr. Meacham

acknowledged in his report that all of the Children, with the exception of

G.B., stated during their interviews that they would like to be returned to

Mother’s care. CYS’s Exhibit 7 at 7. However, Mr. Meacham testified that

the Children’s preferences were not well-reasoned, as the Children wanted to

return to Mother’s care for reasons that were irrelevant to any emotional

connection to Mother.    Id. at 10.    R.B., Jr., stated that he would like to

return to Mother’s care because “I will share a room with my brother,”


                                      - 10 -
J-S50031-16


meaning Mother’s older son, D.S.5 Id. at 7. A.B.2 stated that she would

like to return to Mother’s care because she will be able to “play with her

toys, set up her doll house and sleep in her own bedroom.” Id.

       With respect to the two oldest Children, A.B.1 and J.B., Mr. Meacham

testified at length during the termination hearing concerning their preference

to return to Mother’s care. Mr. Meacham noted that both girls stated during

their interviews that they would like to return to Mother’s care so that they

could assist Mother in caring for the other Children. N.T., 11/30/15, at 18-

19, 26-27. Mr. Meacham explained that Mother rarely engaged the Children

during the visits he observed.         Id. at 18.   Instead, A.B.1 and J.B. took it

upon themselves to supervise their younger siblings.            Id.   Mr. Meacham

believed that A.B.1 and J.B. have been “parentified,” meaning that they

have adapted to Mother’s neglectful parenting style by taking on parenting

responsibilities themselves. Id. at 33-35; CYS’s Exhibit 7 at 6-7, 9.

       Ultimately, Mr. Meacham provided the following description of the

bond between Mother and the Children.

                    There is clearly, … a bond of familiarity. They
              know that that’s mom. They enjoy playing with her.
              They’re also aware that they have spent a significant
              portion of their individual lives not living with her.
              As I mentioned, the older two children -- the older
____________________________________________


5
   At the time Mr. Meacham interviewed R.B., Jr., Mother had already
relinquished her parental rights to D.S. Agency’s Exhibit 7 at 1, 7. D.S. was
removed from Mother’s care in February 2014, due to allegations that he
had sexually abused his siblings. N.T., 9/10/15, at 30.



                                          - 11 -
J-S50031-16


           two girls appear to have a desire, and part of their
           attachment to their mom is their desire to help out in
           the parenting role with the younger children.

                  I did not see it as a bond that’s dependent
           upon any of the children having significant
           experience with their mother providing them with
           safety, security, acceptable living conditions, stable
           living conditions. They look to their foster parents,
           really, more for their everyday needs and their long-
           term stability and safety than they do their mother.

                                      …

                  I think it’s appropriate for the status quo. It’s
           appropriate for the history. I think that they --
           that’s their mother. They know that that’s their
           mother, but they don’t talk about her personally in
           longing terms.       They don’t talk about having a
           memory of what they’ve done with her. They talked
           about either wanting to do something for her or
           living in their room that they know is at mother’s
           home, or playing with their possessions. Again, very
           much a bond of familiarity as opposed to safety,
           security, consistency.

N.T., 11/30/15, at 22-23. Mr. Meacham concluded, in his opinion, the “bond

of familiarity” between Mother and the Children “should not be the primary

consideration when it comes to determining future permanency of the

[C]hildren.” Id. at 27-28.

     Mr. Meacham further opined that severing the Children’s bond with

Mother would not cause them any emotional damage.          Id. at 29-30.   Mr.

Meacham explained that he did not believe that the Children were being

emotionally damaged by not currently being in Mother’s care. Id. at 28-29.

To the contrary, Mr. Meacham opined that Mother likely caused the


                                    - 12 -
J-S50031-16


Children’s behavioral and emotional problems.     Id. at 29.    Mr. Meacham

explained that the Children have been removed from Mother’s care on

multiple occasions, and that the Children have experienced considerable

instability. Id. at 9, 13. Mr. Meacham stressed the importance of providing

permanency for the Children, as continued instability “may cause behavioral

and emotional reactions that would actually reach a diagnostic level.

Meaning that their behaviors or their responses to caregivers and others

would be so significantly impaired that their emotional well-being is

jeopardized.” Id. at 13-14.

      Thus, the record supports the conclusion of the orphans’ court that

terminating Mother’s parental rights will best serve the needs and welfare of

the Children. The record confirms that the Children do not share a parent-

child bond with Mother, and that the Children will not suffer irreparable harm

if the “bond of familiarity” that they share with Mother is severed. Further,

the Children are in desperate need of permanency.        Preserving Mother’s

parental rights will merely prolong the instability that the Children have

experienced throughout their lives.

      While the record indicates that the Children do not presently reside in

pre-adoptive foster homes, our Supreme Court has instructed that the lack

of a pre-adoptive resource does not necessarily preclude the termination of

parental rights. See T.S.M., supra at 269 (explaining that, while parental

rights generally should not be terminated in the absence of a pre-adoptive


                                      - 13 -
J-S50031-16


resource, “termination may be necessary for the child’s needs and welfare in

cases where the child’s parental bond is impeding the search and placement

with a permanent adoptive home”). Further, while it is true that terminating

Mother’s parental rights may impair the Children’s ability to maintain a

relationship with each other, it was for the orphans’ court, not this Court, to

weigh that consideration against the other evidence presented in this case.

It was proper for the court to conclude, given the facts of the instant matter,

that the Children’s need for permanency outweighs any emotional harm they

may suffer by remaining in separate foster homes. See C.D.R., supra.

      Based on the foregoing, we conclude that the orphans’ court did not

abuse its discretion by involuntarily terminating Mother’s parental rights.

See T.S.M., supra at 267.       Accordingly, we affirm the orphans’ court’s

November 30, 2015 decrees.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2016




                                    - 14 -